Citation Nr: 1509444	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  14-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Attorney


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1963 to December 1964.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for degenerative arthritis of the right knee with a 10 percent rating effective August 12, 2011, the day the informal claim for service connection was received.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
  
Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire initial rating period on appeal, the right knee disability has been manifested by painful arthritis, noncompensable limitation of right knee motion (with flexion from 80 to 110 degrees and no limitation of right knee extension), and a limp.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee have not been met or more nearly approximated for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned for degenerative arthritis of the right knee following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§  3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a notice of disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA examinations for the right knee in April 2012 and February 2014. Collectively, the VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the degenerative arthritis of the right knee from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  Both VA examiners also reviewed the claims file.  There is neither allegation nor indication of a material change in the degenerative arthritis of the right knee since the last VA examination.  For these reasons, the Board finds that the April 2012 and February 2014 examination reports are adequate for deciding the initial rating appeal.

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Neither the Veteran nor the representative has made the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Analysis of Initial Rating for Right Knee Disability

For the entire initial rating period, the right knee arthritis disability has been rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, DC 5003-5260 for arthritis with painful, noncompensable limitation of motion.  The Board notes that the July 2012 rating decision records the 10 percent rating as under DC 5260-5003 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned);  however, this is facially an incorrect usage of DCs, as any limitation of motion (DC code based on motion) would derive from the underlying arthritis (DC 5003), so DC 5003 should precede the use of a hyphen.  The RO did  not actually rate the right knee disability as 10 percent disabling on the basis of limitation of extension under DC 5260, as the evidence identified in the adjudication, and the evidence of record at that time, showed not more than noncompensable limitation of right knee motion. 

Under DC 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for 
x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a. 

The April 2012 VA examination report notes that the Veteran was diagnosed with degenerative joint disease of the right knee in 2007.  The April 2012 and February 2014 VA examination reports also note that imaging studies show right knee medial compartment arthritis.

As discussed above, the Veteran is in receipt of a 10 percent rating for painful arthritis that is productive of noncompensable limitation of motion, including due to pain, rated under DC 5003.  Assigning a separate rating under DC 5003 and DCs 5260 or 5261 would constitute pyramiding, as these diagnostic codes rate based on limitation of motion, including limitation of motion caused by pain, including arthritic pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Further, the rating criteria under DC 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, DCs 5260 and 5261 for limitation of flexion and extension of the knee.  See 38 C.F.R. § 4.71a.      

The Board will next consider whether the criteria for a  higher rating than 10 percent under DC 5260 for limitation of flexion or DC 5261 for limitation of extension have been met.  Under DC 5260, a 20 percent rating is assigned for flexion limited to 30 degrees and a 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  Under DC 5261 a 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of record, the Board finds that the evidence is against the assignment of a higher rating than 10 percent under DC 5260 or DC 5261 for the entire initial rating period.  The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right knee arthritis disability has caused pain, which has restricted overall motion.  Even taking into account the additional functional limitation due to pain, the evidence of record indicates noncompensable limitation of motion for the entire appeal period.  The April 2012 VA examination report notes right knee flexion to 110 degrees, with no objective evidence of painful motion, and no change after repetitive-use testing.  The February 2014 VA examination report notes right knee flexion to 90 degrees, with painful motion at 80 degrees, with no change after repetitive-use testing.  The April 2012 and February 2014 VA examination reports also note no limitation of right knee extension, with no objective evidence of painful motion, and no change after repetitive use testing.  The April 2012 and February 2014 VA examination reports note that the Veteran does not experience flare-ups.  Such ranges of motion are not compensable under DCs 5260 or 5261; therefore, the Board finds a higher rating under DCs 5260 or DC 5261 are not warranted for the entire initial rating period on appeal.  38 C.F.R. § 4.71a.

The Board will next consider whether the criteria for a separate rating under 
DC 5257 for recurrent subluxation or lateral instability have been met.  Under 
DC 5257, a 10 percent rating is assigned when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 (arthritis with painful limitation of motion) and 5257 (instability).  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

After a review of the lay and medical evidence, the Board finds that the weight of the evidence is against finding instability of the right knee during any part of the rating period.  The April 2012 and February 2014 VA examination reports note no evidence of recurrent subluxation.  The April 2012 and February 2014 VA examiners conducted joint stability tests and found normal anterior, posterior, and medial-lateral stability.  There is no other lay or medical evidence of record of right knee recurrent subluxation or lateral instability.  In consideration of the foregoing, the Board finds that, for the entire rating period, the weight of the evidence is against finding that the right knee disability has been manifested by recurrent subluxation or lateral instability; therefore, a separate or higher rating under DC 5257 is not warranted for the entire initial rating period on appeal.  38 C.F.R. § 4.71a.

The Veteran may not be assigned separate ratings under both DC 5003 and DC 5258.  Both diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both DC 5003 and DC 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).  

The Board will next consider whether the criteria for a  higher rating than 10 percent under DC 5258 have been met.  DC 5258 allows for  a single and maximum 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of record, the Board finds that the evidence is against the assignment of a higher rating than 10 percent under DC 5258 for the entire initial rating period.  While the Veteran's right knee disability has been manifested by painful motion, the evidence of record does not reflect that the Veteran's right knee disability has been manifested by joint "locking," swelling (effusion), or dislocation of the meniscus (semilunar cartilage).  The April 2012 and February 2014 VA examination reports do not note complaints of "locking," or swelling and note no history of meniscal conditions or meniscal surgery.  The Board finds that the functional impairment caused by the pain on movement is contemplated by the 10 percent rating currently assigned under DC 5003.  See also DeLuca, 38 C.F.R. §§ 4.40, 4.45, 4.59.  DC 5003 specifically provides for a 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  38 C.F.R. § 4.71a.  As the weight of the evidence reflects that the Veteran's right  knee disability does not involve a meniscus tear or dislocation of the semilunar cartilage, and the rating criteria under DC 5003 encompass the Veteran's other right knee symptomatology of painful motion, the Board finds that a higher rating of 20 percent under DC 5258 is not warranted for any part of the appeal period.   

The Board finds that no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular rating for the right knee disability for the rating period.  There is no competent evidence of right knee ankylosis so as to warrant a higher rating under DC 5256.  The range of motion testing evidence shows the right knee flexion is from 80 to 110 degrees for the entire rating period; therefore, as the Veteran does not have ankylosis of the right knee, a higher rating under DC 5256 for ankylosis of the right knee is not warranted. There is no competent evidence of a meniscectomy or that the right knee  disability has been otherwise manifested by removal of the semilunar cartilage (i.e., meniscus), and, additionally the maximum disability rating under DC 5259 is 10 percent; therefore, a higher rating under DC 5259 is not possible for the entire rating period.  There is no competent evidence of impairment of the tibia and fibula so as to warrant a higher rating under DC 5262.  The April 2012 and February 2014 VA examination reports note no tibial or fibular impairment; therefore, a higher rating under DC 5262 for impairment of the tibia and fibula is not warranted.  There is no competent evidence of genu recurvatum, and, additionally, the maximum disability rating under DC 5263 is 10 percent; therefore, a higher rating under DC 5263 for genu recurvatum is not possible for the entire rating period.  

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under 
Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that the schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the right knee disability, which has been manifested by noncompensable limitation of motion, pain, and a limp.  The schedular rating criteria under DC 5003 provide for disability ratings based on the painful limitation of range of motion.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated, via the range of motion findings, as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms and functional impairments of noncompensable limitation of range of motion and pain were considered when awarding the 10 percent schedular rating for the right knee arthritis disability.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability.  Therefore, the symptoms, manifestations, and functional impairment related to the right knee disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5003 for the entire rating period.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the right knee to the schedular criteria, the right knee symptoms and related functional impairment, to include interference with walking (i.e. limp), are fully contemplated in the 10 percent schedular rating.  Limping is a form of inability to perform "normal excursion" and is also "defective innervation," which are incorporated as part of the schedular rating criteria through 38 C.F.R. § 4.40. Limping is also a form of " less movement than normal," which is a factor incorporated into the schedular rating criteria through 38 C.F.R. § 4.45.  Because the schedular rating criteria are adequate to rate the right knee disability, no extraschedular referral is warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Consideration of referral for TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or 

reasonably raised by the record during a rating appeal.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the right knee disability.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.


ORDER

An initial disability rating in excess of 10 percent for degenerative arthritis of the right knee is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


